-TANNER, P. J.
This is a common law action for negligence brought by a minor through his next friend against an employer. The case is now heard upon demurrer to defendant’s additional plea, stating that the action should not be maintained because the minor was an employee under the Workmen’s Compensation Act, and because the minor represented to the employer, contrary to the fact, that he was 16 years of age and legally qualified to work under the statutes of the State, and that the defendant relied upon this false representation in employing him.
While there is some difference in the authorities, we are of the opinion that the great weight of authority is to the effect that such a false representation does not constitute a minor not qualified to work under the statues an employee.
28 Ruling Case Law, page 766.
Note, Annotated Cases, 1918 B., page 680.
Lawyers’ Reports, Annotated, 1918 F., page 210 note.
Annotated Cases, 1919 B, pages 675 and 679.
Demurrer sustained.